                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
 LANDIN D. ROBINSON,                            )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )      No.    3:19-MC-037-TAV-DCP
                                                )
 BLOUNT COUNTY                                  )
 DETENTION CENTER,                              )
                                                )
               Defendant.                       )

                                   JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, this pro se

 prisoner’s complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED pursuant to

 Fed. R. Civ. P. 41(b), Plaintiff is ASSESSED the filing fee of $400, and the custodian of

 Plaintiff’s inmate trust account is DIRECTED to submit payments toward the filing fee in

 the manner set forth in the memorandum opinion.

        The Clerk is DIRECTED to send a copy of the memorandum opinion and this order

 to the Attorney General for the State of Tennessee and the Court’s financial deputy.

        Because the Court has CERTIFIED in the memorandum opinion that any appeal

 from this order would not be taken in good faith, should Plaintiff file a notice of appeal, he

 is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App.

 P. 24.The Clerk is DIRECTED to close the file.

        ENTER:

                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE
 ENTERED AS A JUDGMENT
     s/ John L. Medearis
    CLERK OF COURT



Case 3:19-mc-00037-TAV-DCP Document 8 Filed 05/05/20 Page 1 of 1 PageID #: 24
